Citation Nr: 1130405	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service connected spondylolisthesis and degenerative joint disease of the lumbar spine. 

2.  Entitlement to service connection for migraine cephalgia, to include as secondary to a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1994 to September 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2010,  the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.
 
The Board's April 2010 decision referred to the originating agency the issues of entitlement to an effective date earlier than June 13, 2006 for the award of service connection for degenerative changes of the left and right knees, to include whether there is clear and unmistakable error (CUE) in an August 28, 1998 rating decision in not granting service connection for a knee disorder.  The record does not indicate that any action has been taken on these claims and they are therefore not currently before the Board.  The claims are once again referred to the originating agency for the appropriate action. 


FINDINGS OF FACT

1.  A chronic cervical spine disability was not incurred during service, initially manifested years after service, and is not etiologically related to active duty service or a service-connected disease or injury.

2.  Migraine cephalgia was not incurred during service, initially manifested years after service, and is not etiologically related to active duty service or a service-connected disease or injury.




CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  Migraine cephalgia was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  




Cervical Spine Disability

The Veteran contends that service connection is warranted for a disability of the cervical spine as it was incurred due to a motor vehicle accident during active duty service, or in the alternative, that it is secondary to service-connected spondylolisthesis and degenerative joint disease of the lumbar spine.  

Turning first to whether service connection is warranted on a direct basis, service records are negative for evidence of a cervical spine condition.  The Veteran was involved in a motor vehicle accident in March 1996, but only complained of back and shoulder pain.  She did not report any neck or cervical spine pain at that time, and the examining physician made no objective findings pertaining to the cervical spine.  A July 1996 report from the Physical Evaluation Board also only documented the presence of disabilities of the lumbar spine and legs just prior to the Veteran's separation from active duty service.  

The post-service evidence establishes a current disability of the cervical spine as the Veteran was diagnosed with cervical pain associated with myofascial pain syndrome and cervical segmental dysfunction with loss of cervical lordosis by a VA chiropractor in February 2007.  In addition, while service records are negative for neck or cervical spine complaints, the records document the occurrence of a motor vehicle accident in March 1996.  Thus, two of the three elements necessary for service connection-a current disability and an in-service injury-are shown.

The Veteran has not reported a clear continuity of symptomatology since service with respect to the claimed cervical spine disability.  The history she has provided is to the effect that her neck was injured during the in-service March 1996 automobile accident, but she did not experience symptoms or seek treatment until many years later.  In an August 2006 statement, the Veteran reported the recent onset of neck pain, and there is no clinical documentation of cervical pain until February 2004, when the Veteran complained of frequent neck pain during a primary care examination at the St. Louis VA Medical Center (VAMC).  Although the Veteran reported her involvement in a post-service motor vehicle accident in November 2000 at the VAMC, at that time she denied experiencing any neck pain.  In fact, her first complaint of neck pain in February 2004 was made more than seven years after her discharge from active duty service.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's current cervical spine disability was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The competent medical evidence of record also does not weigh in favor of a link between the Veteran's current disability and service.  In favor of the claim is a May 2007 opinion from the Veteran's VA chiropractor who found that it was possible the Veteran's history of low back injuries, including the accident during service, were likely to have injured her upper back and neck.  The Board finds that this opinion is wholly speculative, as the Court of Appeals of Veterans Claims (Court) has held that the use of equivocal language such as "possible" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28  , quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The Court has also held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert at 33.  In July 2010, a VA examiner (who had previously physically examined the Veteran's cervical spine in August and November 2006) offered a medical opinion that it would require speculation to link the Veteran's current neck complaints to her military service.  The examiner noted the lack of documentation of neck pain in the service records and the Veteran's history of automobile accidents both during and after service.  This opinion also does not support the Veteran's claim for service connection due its speculative nature.  Id.

The Board has considered the statements of the Veteran connecting her cervical spine disability to service, but as a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of neck pain, but finds that her opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In any event, as noted above, the Veteran has reported that her neck pain began several years after service.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 7 years after her separation from service.  In addition, the competent evidence does not establish that her current cervical disability is related to her active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and her military service and service connection on a direct basis is not warranted.  

Turning to the Veteran's contentions regarding service connection on a secondary basis, service connection is provided for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995), codified at 38 C.F.R. § 3.310(a)(b) (2010).  

Although the Veteran contends that her cervical condition developed secondary to her service-connected lumbar spine disorder, the evidence of record weighs against a finding of service connection on a secondary basis.  The Veteran was provided a VA examination in August 2006, and the examiner specifically concluded that the Veteran's complaints of neck pain were not due to or aggravated by her lumbar spine disability.  Furthermore, while the Veteran's VA chiropractor opined in May 2007 that "the altered mechanics in [the Veteran's] low back can affect the entire spine," the chiropractor stopped short of providing a clear medical opinion in support of the claim for secondary service connection.  The Board finds that the provided statement is wholly inconclusive in nature and therefore does not support the claim for service connection on a secondary basis.  See Obert at 33.  Although the Veteran has related her current neck problems to her low back condition, as noted above, she is not considered competent to provide a medical opinion as to the cause of her disability.  See Jandreau, 1376-1377; Buchanan, 1336.

The Board therefore finds that the weight of the evidence of record does not establish that the Veteran's cervical spine disability was caused or aggravated by her service-connected lumbar spondylolisthesis and degenerative joint disease.  As service connection is also not warranted for the claimed disability on a direct basis, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


Migraine Cephalgia

The Veteran contends that service connection is warranted for migraines as they were incurred secondary to her chronic cervical spine condition.  As discussed above, the Board has determined that service connection is not warranted for the Veteran's claimed cervical spine disability, thus service connection is not possible for migraine cephalgia on a secondary basis.  38 C.F.R. § 3.310 (2010).

While the Veteran has not specifically argued that service connection is warranted for migraines on a direct bases as due to service, claims for disability compensation should be broadly construed to encompass all possible theories of entitlement.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000); see also Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  In this case, service records document some complaints of headaches in September 1994 and October 1994, but these headaches were associated with acute sinusitis and pharyngitis and were not characterized as migraines.  In addition, the Physical Evaluation Board did not note the presence of migraines in the July 1996 report issued two months prior to the Veteran's separation from active duty. 

The earliest evidence of chronic headaches in the record dates from February 2004, almost eight years after the Veteran's discharge from service, when she complained of tension headaches.  In May and June 2006, she reported experiencing more frequent headaches and was diagnosed with migraine cephalgia upon VA examination in December 2006.  The VA examiner opined that the Veteran's migraines were not related to her service-connected lumbar spine condition and further noted that they had their initial onset within the past year.  Although the examiner did not provide a specific medical opinion regarding service connection on a direct basis, the examiner did note that the Veteran's migraines began nine years after her discharge from service.  The record contains no competent medical evidence in favor of the claim for direct service connection, and as noted above, the Veteran is not considered competent to provide a medical opinion as to the cause of her disability.  See Jandreau, 1376-1377; Buchanan, 1336.  Therefore, the record does not establish the presence of a nexus between the Veteran's migraines and active duty and service connection on a direct basis is not warranted.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2006, September 2006, and December 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the evidence necessary to substantiate a claim for direct service connection regarding the claim for migraines, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the December 2010 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported undergoing any private medical treatment for her claimed disabilities.  Additionally, the Veteran was provided proper VA examinations and medical opinions in response to her claims.  Although the July 2010 medical opinion provided by the VA orthopedic examiner was essentially speculative in nature, the Board finds that the medical opinion is adequate.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," but it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In this case, the July 2010 VA examiner reviewed the Veteran's complete medical records, including service records, and provided a detailed report of the history of the disability and the Veteran's contentions.  The examiner also stated why a non-speculative opinion was not possible, specifically, because of the lack of documentation of neck pain associated with the Veteran's in-service automobile accident and the history of additional accidents after service.  See id.  Therefore, the Board finds that the medical opinion of the July 2010 VA examiner is adequate.  

The Board also finds that VA has complied with the April 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, an adequate VA medical opinion addressing the etiology of the Veteran's claimed cervical spine disorder was obtained in July 2010.  The case was then readjudicated in December 2010.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to service connected spondylolisthesis and degenerative joint disease of the lumbar spine, is denied. 

Entitlement to service connection for migraine cephalgia, to include as secondary to a cervical spine disability, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


